
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 332
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Tiahrt submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Providing that the House of Representatives
		  will focus on removing barriers to a prosperous economy and therefore renew the
		  dream.
	
	
		Whereas history tells us that economies are built from the
			 ground up and not from the government down;
		Whereas the economy of the United States is experiencing a
			 severe downturn;
		Whereas assuming massive private debt through
			 billion-dollar bailouts has not eased our economic woes;
		Whereas the United States is headed towards adding an
			 additional $8.7 trillion in national debt between fiscal years 2009 and 2016
			 due to excessive government spending and bailouts;
		Whereas the United States has lost over 2.6 million jobs
			 in the past 4 months alone;
		Whereas the manufacturing sector and small businesses are
			 forced to close their doors every day;
		Whereas the economy of the United States is part of a
			 global economy in which domestic industries face ever stronger competition from
			 foreign industries;
		Whereas growth in exports accounts for
			 1/6 of all growth in the United States economy;
		Whereas approximately 1 in 5 factory jobs in the United
			 States depends directly on international trade;
		Whereas American farmers export 1/3
			 of their crops, and exports generate nearly 25 percent of farmers' gross
			 sales;
		Whereas the estimated total regulatory burden on United
			 States business is more than $850 billion per year;
		Whereas according to a study sponsored by the Office of
			 Advocacy of the Small Business Administration, government regulations cost
			 firms with fewer than 20 employees 45 percent more per employee than the cost
			 to firms with more than 500 employees;
		Whereas the Office of Management and Budget estimates that
			 for every dollar of direct budget expenditure devoted to regulatory activity,
			 the private sector spends $45 to comply with regulations;
		Whereas high-technology industries are driving economic
			 growth around the world, as shown by the fact that the global market for
			 high-technology goods is growing at a faster rate than the rate for other
			 manufactured goods;
		Whereas more than 1 million American jobs are dependant
			 upon research and development spending in the United States;
		Whereas the cost of medical care in the United States
			 regularly outpaces general inflation;
		Whereas 2/3 of Americans who are
			 under age 65 and covered by health insurance currently obtain that insurance
			 through employers;
		Whereas 85 percent of jobs in the United States today are
			 classified as skilled jobs and in 1950 only 20 percent of jobs were so
			 classified;
		Whereas 80 percent of the 50 fastest growing occupations
			 require education beyond high school;
		Whereas in 2007, United States taxpayers spent an
			 estimated $183 billion and 3.18 billion hours to comply with the Federal income
			 tax code;
		Whereas the tax compliance burden is twice as much for
			 businesses with fewer than 20 employees as it is for businesses with more than
			 500 employees;
		Whereas total energy consumption in the United States is
			 expected to increase more rapidly than domestic energy supply through at least
			 2025;
		Whereas the Energy Information Administration projects
			 that net imports will constitute 36 percent of total United States energy
			 consumption in 2025, as compared with only 26 percent in 2002; and
		Whereas according to a study sponsored by the National
			 Association of Manufacturers and American Council for Capital Formation,
			 consumers will face a 61 percent increase in gasoline prices unless the United
			 States implements a policy to increase the supply of affordable energy: Now,
			 therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)recognizes that
			 there are existing barriers to keeping and creating jobs in the United States,
			 including a tax system that punishes success and is too complex, burdensome and
			 ineffective regulations, lack of energy independence, stability, lifelong
			 learning, and trade fairness, the abuse of lawsuits, and an expensive and
			 outdated health care system; and
				(B)recognizes that improving the strength of
			 the United States economy depends on congressional action to remove these
			 barriers; and
				(2)it is the sense of the House of
			 Representatives that—
				(A)every Federal
			 agency should review its rules and policies regarding the agents of the United
			 States economy and work with, rather than against, job creators to create a
			 safe workplace in a way that will also allow them to be successful; and
				(B)Congress should
			 enact comprehensive legislation to remove such barriers that will lead to a
			 prosperous economy and renew the dream.
				
